Citation Nr: 0027799	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to June 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
otitis media with right ear hearing loss, bilateral tinnitus, 
and cellulitis with lymphangitis, organism unknown (claimed 
as thrombophlebitis, saphenous vein, left organism unknown).  
That rating decision also continued zero percent evaluations 
for status post fracture of the right radius, status post 
fracture of the right 5th metacarpal, and coccydynia, and 
continued a 10 percent evaluation for right shoulder, deltoid 
bursa, status post resection of calcium deposits and partial 
resection of acromion process.  The veteran filed a Notice of 
Disagreement only as to the issue of tinnitus.  

In January 2000, the veteran amended his claim to include 
service connection for bilateral hearing loss as a result of 
noise exposure during service.  By rating decision dated in 
May 2000, the RO granted service connection for bilateral 
hearing loss and assigned a zero percent evaluation.  

It appears that in a September 16, 1998 statement, the 
veteran may have raised a claim for service connection for a 
perforated tympanic membrane, although it is unclear.  This 
issue is referred to the RO for any appropriate action.  


FINDING OF FACT

The claim of entitlement to service connection for tinnitus 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.





CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records do not reflect any 
complaints or findings of tinnitus.  The entrance examination 
report, dated in October 1943, shows that the veteran's ears 
were normal.  Treatment records, dated in February 1944, show 
that the veteran was diagnosed with otitis media.  A hospital 
admission record for an unrelated condition in October 1946 
notes that examination of the ears was normal.  Reenlistment 
examination report, dated in February 1948 and January 1950, 
show that the veteran's ears were normal.  A treatment 
record, dated in April 1950, shows that the veteran 
complained of a painful right ear.  The diagnosis was 
infection of the external auditory meatus, diffuse, organism 
unknown.  On an April 1954 examination for explosive 
ordinance disposal training, the ears were normal.  On 
examination for discharge and reenlistment in January 1956, 
the veteran's ears were also normal.  A May 1960 treatment 
record shows that the veteran complained of a left earache.  
The impression was chronic otitis media.  On examination in 
October 1961 for reenlistment, the veteran's ears were 
normal.  On examination in May 1963 for release to inactive 
duty, the veteran's ears were normal.  On an October 1964 
quadrennial examination report, the veteran's ears were noted 
to be normal.  On the accompanying medical history form, he 
denied having had ear trouble.  Service medical records are 
negative for any complaints or findings of ringing or buzzing 
in the ears or other head noises.  

When the veteran filed his initial claim for VA disability 
benefits in April 1966 he did not mention tinnitus.  At the 
time of a VA examination in August 1966, no history of 
tinnitus or complaints pertaining to the ears were noted.  
Examination revealed normal canals and drums, and no hearing 
loss was noted.  

In a VA audio examination in November 1998, the veteran 
reported a history of noise exposure in service.  He stated 
that he had had persistent, constant, high-pitched tinnitus 
since the late 1940's.  His history was negative for post 
service noise exposure, vertigo or ear infection.  The 
veteran reported having difficulty hearing in noisy 
environments.  Physical examination was normal.  The 
diagnosis was sensorineural hearing loss compatible with 
noise exposure injury.  No diagnosis of tinnitus was 
provided.  

At a personal hearing before a Hearing Officer at the RO in 
August 1999, the veteran testified that he was exposed to 
noise during service related to gun fire on a regular basis 
as he served as a gunner's mate, chief master at arms and a 
range master for the pistol team.  Transcript, p. 2 (August 
1999).  He testified that he was exposed to gunfire from open 
mounts, twin mounts and was turret captain for three years.  
Tr., p. 2.  The veteran stated that all the firing was done 
at sea and indicated that he had complained of ringing in his 
ears to the medical corpsmen aboard ship.  Tr., p. 2.  He 
stated that the corpsmen told him it was a common complaint 
among gunner's mates and he did not receive any treatment.  
Tr., p. 2.  The veteran further testified that after service 
he worked in an office and was a teacher and had had no post-
service noise exposure.  Tr. p., 3.  He stated that he was 
unaware that compensation for tinnitus was available until 
1998.  Tr., p. 2.  At the hearing, the veteran submitted 
statements from family members, which were also read into the 
record.  His son stated that he remembered his father 
complaining of ringing in his ears during the time that he 
had been in service; his stepdaughter stated that the veteran 
had complained of a problem with his ears many times; and his 
spouse stated that he had continuously complained of ringing 
in his ears since 1962.  Tr., p. 5.  

Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of 
a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is 
not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  





Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The medical evidence submitted in support of the claim 
consists of service medical records, a post-service 
audiometric examination report of November 1998, personal 
hearing testimony, and statements in support of the claim.  
The service medical records do not reflect any complaints or 
findings of tinnitus and at separation the veteran's ears 
were normal.  Despite the veteran's testimony that he 
complained of tinnitus as a result of noise exposure while 
aboard ship during service, service medical records are 
negative for any complaints or findings of ringing or buzzing 
in the ears or other head noises although they document other 
ear complaints. Therefore, there is no medical evidence 
showing tinnitus during active service.  While the veteran 
claims he has had tinnitus since the 1940's, the record 
reflects that the first mention of tinnitus was in 1998 more 
than 30 years after service.  

In November 1998, the veteran underwent a VA audiological 
evaluation.  While he reported a history of persistent and 
constant tinnitus, the diagnosis did not include tinnitus.  
Moreover, the examiner did not express an opinion that the 
veteran's complaint of tinnitus was related to in-service 
noise exposure or other incidents of service.  Nor did the 
examiner relate the complaint of tinnitus to the veteran's 
hearing loss.  

In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded if no cognizable evidence is 
submitted to support a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Although the veteran and other lay 
witnesses are competent to describe any symptoms associated 
with tinnitus he may have experienced, neither the veteran 
nor any other lay person is qualified to diagnose tinnitus.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

To the extent that the veteran alleges that the onset of 
tinnitus occurred during combat, 38 U.S.C.A. § 1154(b) 
requires medical evidence of a nexus between a current 
disability and service, which is lacking in the instant case.  
It must be emphasized that although the veteran's complaint 
of tinnitus was noted on the November 1998 VA audiological 
evaluation, the diagnosis was limited to bilateral hearing 
loss.  Thus, as there is no medical diagnosis of tinnitus, 
the claim of entitlement to service connection for bilateral 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has held that if the appellant fails 
to submit a well-grounded claim, VA is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).  

As the veteran's claim for service connection for tinnitus is 
not well grounded, the benefit of the doubt is not for 
application.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified medical evidence that would make 
his claim well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is 
not applicable to the present case. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for bilateral tinnitus is denied.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 

